Mollison, Judge:
The above-entitled appeal for reappraisement relates to plywood, exported from Finland in the year 1957, and was submitted for decision upon stipulation of counsel for the parties limited to the items of merchandise which were advanced in value and appraised on the basis of the home market value.
On the agreed facts I find foreign value, as defined in section 402(c), Tariff Act of 1930, as amended, to be the proper basis for the determination of the value of the said merchandise, and that such value, in each instance, was the appraised unit value, less 4 per centum, packed.
As to the items of merchandise where appraisement was made upon the basis of the entered invoice unit values, the said appeal, having been abandoned, is to that extent dismissed.
Judgment will issue accordingly.